
	

114 HCON 128 IH: Expressing the sense of Congress that the United States should continue to exercise its veto in the United Nations Security Council on resolutions regarding the Israeli-Palestinian peace process.
U.S. House of Representatives
2016-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. CON. RES. 128
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2016
			Mr. Lamborn (for himself and Ms. Graham) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the United States should continue to exercise its veto in the
			 United Nations Security Council on resolutions regarding the
			 Israeli-Palestinian peace process.
	
	
 Whereas it is long-standing practice of the United States Government that a peaceful resolution to the Israeli-Palestinian conflict must come through direct, bilateral negotiations between the two parties;
 Whereas President Barack Obama has stated this longstanding practice at the United Nations General Assembly in 2011, expressing “genuine peace can only be realized between the Israelis and the Palestinians themselves”;
 Whereas it is long-standing practice of the United States Government to veto any United Nations Security Council resolution dictating terms, conditions, and timelines on the peace process;
 Whereas President Barack Obama also expressed before the United Nations General Assembly in 2011, that “peace will not come through statements and resolutions at the United Nations—if it were that easy, it would have been accomplished by now”;
 Whereas Yasser Arafat committed by letter dated September 9, 1993, to then Prime Minister Yitzhak Rabin, “The PLO commits itself to the Middle East peace process and to the peaceful resolution of the conflict between the two sides and declares that all outstanding issues relating to permanent status will be resolved by negotiation.”;
 Whereas the United States has vetoed 42 unconstructive, anti-Israel resolutions in the United Nations Security Council since 1972;
 Whereas after the United States voted against a resolution on Palestinian statehood, the United States Ambassador to the United Nations, Samantha Power, said the proposal was “deeply unbalanced”, had “unconstructive deadlines”, and failed to take “account of Israel’s security concerns”;
 Whereas the United Nations is not the appropriate venue and should not be a forum used for seeking unilateral action, recognition, or dictating guidelines on the Israeli-Palestinian peace process;
 Whereas in the two most recently completed United Nations General Assembly sessions, 21 of the 25 (68th Session) and 20 of the 23 (69th Session) resolutions attacked Israel;
 Whereas the human rights bodies and agencies of the United Nations, such as the United Nations Human Rights Council, have consistently demonstrated unwarranted bias against Israel; and
 Whereas since 2006, 7 of the 23 Council’s sessions have focused on Israel and 61 of their 116 condemnations have unfairly singled out and targeted Israel: Now, therefore, be it
	
 That it is the sense of Congress that— (1)a durable resolution to the Israeli-Palestinian peace process can only come through direct, bilateral negotiations between Israel and the Palestinians;
 (2)the United Nations cannot be a truly neutral arbiter of the Israeli-Palestinian conflict; and (3)the United States Government should continue to uphold its practice of vetoing any United Nations Security Council resolution that inserts the Council into the peace process, unilaterally recognizes a Palestinian state, makes declarations concerning Israeli controlled territories, or dictates terms and a timeline for the Israeli-Palestinian peace process.
			
